876 So. 2d 709 (2004)
Enrique MONTENEGRO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D02-3115.
District Court of Appeal of Florida, Third District.
June 30, 2004.
Enrique Montenegro, in proper person.
Charles J. Crist, Jr., Attorney General, and Thomas C. Mielke, Assistant Attorney General, for appellee.
Before COPE, RAMIREZ and SHEPHERD, JJ.
PER CURIAM.
Enrique Montenegro appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850, following an evidentiary hearing. As the trial courts rulings are supported by competent substantial evidence, we affirm the order denying relief. See Machin v. State, 867 So. 2d 514 (Fla. 3d DCA 2004); Williams v. State, 808 So. 2d 267, 267 (Fla. 3d DCA 2002); Butler v. State, 807 So. 2d 88, 89 (Fla. 3d DCA 2001), review denied, 828 So. 2d 384 (Fla.2002).
Affirmed.